Citation Nr: 0607448	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  04-32 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which found that new and material 
evidence has not been received to reopen the previously 
denied claim of service connection for PTSD.

For the reasons stated below, the Board finds that new and 
material evidence has been received, but that additional 
development is necessary regarding the underlying service 
connection claim.  Accordingly, as addressed in the REMAND 
portion of the decision below, the claim of service 
connection for PTSD is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection was previously denied for PTSD by 
rating decisions promulgated in August 1992, September 1992, 
and July 2002.  The veteran was informed of these decisions, 
including his right to appeal, and did not appeal.

2.  The evidence received since the last prior denial was not 
previously submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, is 
not cumulative nor redundant of the evidence of record at the 
time of the last prior final denial, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence having been received to reopen the 
claim of entitlement to service connection for PTSD, the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, and it 
affirmed VA's duty to assist claimants by making reasonable 
efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  For the reasons 
stated below, the Board finds that new and material evidence 
has been received, but that additional development is 
required regarding the underlying service connection claim in 
order to satisfy the duty to assist.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  Further, 38 C.F.R. § 
4.125(a) requires that diagnoses of mental disorders conform 
to the fourth edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) and that if a diagnosis 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.

Service connection was previously denied for PTSD by rating 
decisions promulgated in August 1992, September 1992, and 
July 2002.  The veteran was informed of these decisions, 
including his right to appeal, and did not appeal.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Further, the Court has held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Here, the record reflects that service connection was 
originally denied for PTSD by the August 1992 rating decision 
because the evidence, including a recent July 1992 VA medical 
examination, did not show that the veteran had PTSD.  This 
determination was upheld by both the September 1992 confirmed 
rating decision, and the July 2002 rating decision.  However, 
the additional evidence received subsequent to the veteran's 
application to reopen includes treatment records dated in 
2002 and 2003 which include diagnoses of PTSD.  Although 
these records include references to a dispute with a 
neighbor, they also reflect that the veteran attributed his 
PTSD to his experiences while on active duty in Korea.  In 
pertinent part, records dated in October 2003 reflect that he 
reported the accidental shooting of another soldier in Korea, 
and was diagnosed with longstanding PTSD.

In short, the additional evidence includes competent medical 
findings of PTSD, and indicates that this disability is due 
to the veteran's account of what occurred while on active 
duty in Korea.  As such, the additional evidence goes 
directly towards the reason for the prior denial of service 
connection.  Moreover, the evidence submitted to reopen a 
claim is presumed to be true for the purpose of determining 
whether new and material evidence has been submitted, without 
regard to other evidence of record.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  Accordingly, the Board finds that the evidence 
received since the last prior denial was not previously 
submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, is 
not cumulative nor redundant of the evidence of record at the 
time of the last prior final denial, and raises a reasonable 
possibility of substantiating the claim.  Therefore, new and 
material evidence has been received in accord with 38 C.F.R. 
§ 3.156(a).

Adjudication of the veteran's claim does not end with the 
determination that new and material evidence has been 
received.  The Board must now adjudicate the merits of the 
underlying service connection claim.  Upon reopening, the 
presumption that the additional evidence is true without 
regard to other evidence of record no longer applies.

For the reasons detailed in the REMAND portion of this 
decision, the Board concludes that additional development is 
necessary regarding the underlying claim of service 
connection for PTSD in order to comply with the duty to 
assist.



ORDER

New and material evidence having been received to reopen the 
claim of entitlement to service connection for PTSD, the 
claim is reopened.  To this extent only, the benefit sought 
on appeal is allowed.


REMAND

The Board notes that the veteran's service medical records 
reflect that in November 1952, while being treated because of 
a febrile episode, he was interviewed while lying in bed 
receiving an intravenous drip.  Although he initially 
indicated that he did not want to talk, he gradually 
expressed some of his feelings.  Following this interview, 
the clinician determined that the veteran appeared to be a 
borderline mental defective with considerable worries about 
home situations, and that it appeared he reacted to stress 
through illness, and undoubtedly utilized this defense to its 
utmost.  However, it was stated that the examination did not 
rule out organic illness, and recommended that additional 
evaluation be conducted.  Additional records dated that same 
month noted, in part, that he presented the picture of an 
emotionally unstable individual.  Nevertheless, his 
psychiatric condition was clinically evaluated as normal on 
his October 1954 separation examination, and it does not 
appear he was diagnosed with PTSD or any other acquired 
psychiatric disorder during active service.

The post-service medical evidence includes findings of 
psychiatric problems beginning in at least 1959.  For 
example, a June 1959 VA medical examination diagnosed 
schizoid reaction.  Subsequent VA medical examinations in 
February 1960, November 1963, October 1982, and July 1992 
continue to show diagnoses of schizophrenia.  However, more 
recent treatment records from 2002 and 2003 show diagnoses of 
PTSD, and the veteran has contended that his PTSD was 
misdiagnosed as schizophrenia for many years.  In light of 
the foregoing, the Board finds that the exact nature and 
diagnosis of the veteran's current psychiatric disorder is 
unclear from the medical evidence.  As such, clarification 
appears to be necessary.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (When the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.).

The Board further notes that while the medical evidence 
appears to relate the diagnosis of PTSD to the veteran's 
account of what purportedly occurred while on active duty, no 
attempt appears to have been made to verify these purported 
stressor(s).  In Zarycki v. Brown, 6 Vet. App. 91 (1993), the 
Court held that the presence of a recognizable stressor is 
the essential prerequisite to support the diagnosis of PTSD.

The Board acknowledges that the veteran's DD Form 214 does 
support a finding that he had active service in Korea, in 
that it lists over 1 year and 2 months of foreign and/or sea 
service, and that he received the Korean Service Medal.  
However, no other service personnel records appear to be on 
file, nor does it appear any other attempts were made through 
official channels to verify the purported stressor(s).  Such 
development appears necessary in this case in order to 
satisfy the duty to assist.

The Board notes that the veteran has intimated he engaged in 
combat while on active duty, and, as such, is entitled to the 
benefit provided by 38 U.S.C.A. § 1154(b).

The provisions of 38 U.S.C.A. § 1154(b) provides that in the 
case of any veteran who engaged in combat with the enemy in 
active military service during a period of war, the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred or aggravated 
by such service, satisfactory lay or other evidence of 
service incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.

Here, the veteran's DD Form 214 reflects that he was assigned 
to an infantry regiment while on active duty.  Nevertheless, 
it does not appear that he received any awards or decorations 
denoting having engaged in combat.  However, as stated above, 
no other service personnel records appear to be on file.  The 
Board is of the opinion that such documents would be of great 
benefit in making a determination as to whether the veteran 
did engage in combat, and could otherwise provide relevant 
information regarding the validity of his purported 
stressor(s).

The Board acknowledges that it does not appear the veteran 
responded to correspondence sent by the RO in October 2003 
which requested, in part, that he provide additional 
information regarding his purported stressor(s).  Further, 
the RO noted in both the January 2004 rating decision and 
August 2004 Statement of the Case (SOC) that the treatment 
records diagnosing PTSD did not appear to contain specific 
names, dates, and/or locations regarding his account of in-
service stressor(s).  However, the record reflects that the 
veteran did respond to a prior request for stressor 
information in April 2002, at which time he identified the 
name of a friend who was killed, and the approximate month 
and year of the incident.  The Board is of the opinion that 
this is sufficient information to at least make an attempt at 
verifying the alleged stressor(s) through official channels.  
Moreover, the Board is of the opinion that the veteran should 
be provided with another opportunity to present details 
regarding his purported in-service stressor(s), to include 
specific names, dates, and locations.

In light of the foregoing, the Board finds that additional 
development is necessary to verify the veteran's purported 
stressors, or a determination should be made as to whether he 
is entitled to the benefit of 38 U.S.C.A. § 1154(b).  
Moreover, as the Board has found that it is unclear from the 
medical evidence whether the veteran does in fact have PTSD, 
if any of his purported stressors are verified, or if it is 
determined he is entitled to the benefit of 38 U.S.C.A. 
§ 1154(b), a new examination should be accorded to determine 
whether he currently has PTSD, and/or any other acquired 
psychiatric disorder, based upon the confirmed events of his 
active service to include the findings made in the November 
1952 service medical records.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

For the reasons stated above, the case is REMANDED for the 
following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for psychiatric 
problems since January 2004.  After 
securing any necessary release, the RO 
should obtain these records.

2.  The RO should also request additional 
information from the veteran regarding 
his purported in-service stressor(s), to 
include specific dates and places where 
these events occurred.

3.  After obtaining any additional 
information from the veteran regarding 
his purported in-service stressors to the 
extent possible, the RO should attempt to 
verify these stressors through official 
channels, to include obtaining his 
service personnel records.

4.  Thereafter, the veteran should be 
should be afforded an examination to 
determine the current nature and etiology 
of his purported psychiatric disorder.  
The claims folder should be made 
available to the examiner for review 
before the examination; the examiner 
should indicate that the claims folder 
was reviewed.  

The examiner should be informed whether 
any stressor has been verified, and/or 
whether it has been determined that 
38 U.S.C.A. § 1154(b) is applicable.

Following examination of the veteran, the 
examiner should make a specific 
determination as to whether the veteran 
has PTSD in accord with the criteria 
found in Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition (DSM-IV).  Additionally, the 
examiner should state the stressor upon 
which the diagnosis is based.  Even if it 
is determined that the veteran does not 
currently have PTSD, the examiner must 
express an opinion as to whether it is at 
least as likely as not (50 percent or 
greater likelihood) that the current 
psychiatric disorder is causally related 
to the veteran's military service, to 
include the findings contained in the 
service medical records.  

The examiner must set forth the complete 
rationale underlying any conclusions or 
opinions expressed, in a legible report.  
If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

5.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal, 
in light of any additional evidence added 
to the records assembled for appellate 
review.

If the benefits requested on appeal remain denied, the 
appellant and his representative should be furnished a 
Supplemental SOC (SSOC), which addresses all of the evidence 
obtained since the August 2004 SOC, and provides an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


